In answer to the question certified for our determination in this case, we say, that we are of the opinion that if the record before the Court of Civil Appeals disclosed the amount claimed in the writ of attachment, that court should so reform the judgment as to show such amount in accordance with the statute; but that since the transcript does not show that sum, the judgment should be reversed and the cause remanded, with instructions to the trial court to render judgment upon the default as heretofore rendered, and in addition thereto to fix in such judgment the amount of the claim of the plaintiffs in the attachment.
Delivered May 14, 1894.